Citation Nr: 0512205	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the October 1977 rating decision became final.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1965 to October 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.	The RO issued a rating decision on October 5, 1977, that 
denied entitlement to service connection for a total rating 
due to individual unemployability.

2.	The veteran's representative filed a proper Notice of 
Disagreement on behalf of the veteran on October 14, 1977.

3.	The veteran's representative submitted a letter to the RO 
in November 1977, which requested the withdrawal of the 
Notice of Disagreement, asking that further action on the 
individual unemployability issue be deferred until it could 
be reasonably determined if the veteran's employment could be 
maintained.

4.	The veteran was advised of his appellate rights and he did 
not subsequently appeal the RO's October 5, 1977 rating 
decision.

5.    VA received no further correspondence from the veteran 
or his representative after the representative's letter of 
November 1977 until April 1979.





CONCLUSIONS OF LAW

1.	The Notice of Disagreement filed on October 14, 1977 by 
the veteran's representative was properly withdrawn by the 
representative on November 30, 1977. 38 C.F.R. 
§ 19.121(b)(1), (3) (1977).

2.	The RO's October 5, 1977 rating decision was final as to 
the issue of entitlement to a total rating due to individual 
unemployability. 38 U.S.C.A. § 4005 (now codified as 38 
U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 19.192 (now 
codified as 38 C.F.R. § 20.1103 (2004)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran applied for total disability benefits due to 
individual unemployability in 1977. A rating decision was 
issued on October 5, 1977, which denied entitlement to these 
benefits. The veteran's then-representative, Disabled 
American Veterans, subsequently filed a Notice of 
Disagreement on the veteran's behalf dated October 14, 1977. 
In November 1977, the veteran's representative submitted a 
letter to the RO requesting deferral of action on the issue 
of unemployability as the veteran was attempting employment. 
The letter requested the case be deferred until it could be 
reasonably determined if the veteran's employment could be 
maintained. The representative's letter of November 1977 
concluded with the following sentence: "You will be advised 
accordingly should [the veteran] desire further action taken 
concerning entitlement to a 100% evaluation."  Following the 
letter of November 1977, VA received no correspondence from 
the veteran or his representative until April 1979, when the 
representative submitted a request on behalf of the veteran 
for a temporary total disability rating based on a period of 
convalescence following surgery.  

In December 1977, a Confirmed Rating Decision was sent to the 
veteran restating the denial of unemployability benefits. 
Later in the same month, the RO submitted a letter to the 
veteran advising him of the denial of his individual 
unemployability claim and notified him of his procedural and 
appellate rights. Thereafter, neither the veteran, nor his 
representative re-submitted a timely Notice of Disagreement 
and the decision became final.

The veteran has retained an attorney as his new 
representative. The attorney submitted a request in May 2001 
for the issuance of a Statement of the Case, citing the 
Notice of Disagreement that was filed on October 14, 1977. 
The attorney contends that the Notice of Disagreement was 
never properly withdrawn by the November 1977 letter to the 
RO, presenting numerous arguments in support of his 
contention, noting that the letter's key wording was 
"deferred" and not "withdrawn." 

The RO submitted a response letter to the veteran's new 
representative indicating that the appeal was legally 
withdrawn in 1977 and VA had no obligation to issue a 
Statement of the Case regarding the issue which had been 
withdrawn from appeal. The RO followed up with a September 
2003 Statement of the Case that summarized and continued its 
position regarding the Notice of Disagreement issue.


Law and Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued. The 
present issue in this case is whether the Notice of 
Disagreement that was filed on October 14, 1977 by the 
veteran's then-representative was properly withdrawn by the 
representative's subsequent letter in November 1977, such 
that the October 5, 1977 rating decision became final.

The pertinent regulation in effect in 1977 governing the 
withdrawal of notice of disagreements and termination of 
appeals was 38 C.F.R. § 19.121(b)(1), (3) (1977). Under the 
regulation in effect, a notice of disagreement may be 
withdrawn in writing at any time before a timely substantive 
appeal is filed or expiration of the time allowed for such 
action. The agency of original jurisdiction may not withdraw 
a notice of disagreement for failure to cooperate in 
reporting for an examination or in furnish evidence 
requested. 38 C.F.R. § 19.121(b)(1) (1977). The withdrawal 
may be made by the claimant or his authorized representative 
(person or organization) except that a representative may not 
withdraw either a notice of disagreement or substantive 
appeal filed by the claimant personally. 38 C.F.R. 
§ 19.121(b)(3) (1977).

A review of the representative's November 1977 letter shows 
that the intent of the letter was not only to "defer" the 
issue of entitlement to individual unemployability, but also 
more importantly, to withdraw the Notice of Disagreement that 
was filed on October 14, 1977 by the representative. The 
representative expressly noted that the veteran was 
attempting employment and requested deferment until it could 
be reasonably determined if the veteran's employment could be 
maintained. The letter further advised the RO that the 
representative would notify VA if the veteran desired further 
action to be taken concerning the issue.

Subsequently, the RO twice informed the veteran through his 
representative of the continued denial of his claim for 
individual unemployability benefits. The RO sent the veteran 
a Confirmed Rating denial in December 1977. Another letter 
was sent to the representative later in December 1977, 
reiterating the denial and informing him of his procedural 
and appellate rights. The veteran was advised that he had the 
right to appeal the RO's decision to the Board at any time 
within one year from the date of the letter by filing a 
Notice of Disagreement within the time frame. Subsequently, 
the veteran and his representative did not respond, nor did 
they file a further Notice of Disagreement.

The statements expressed in the representative's November 
1977 letter, and the veteran and his representative's non-
action in responding to the RO's subsequent notifications 
indicated their intent to withdraw the appeal. The veteran's 
attorney 
contends that the Notice of Disagreement was never meant to 
be withdrawn, citing the letter's key wording of 
"deferred," rather than "withdrawn" in support of his 
argument. However, such an approach in spite of the clear 
statements expressed in the letter would be semantically 
unreasonable. To assume that the representative had indeed 
requested that the issue of individual unemployability be 
deferred into perpetuity would also have been unreasonable in 
light of appellate procedures. The Notice of Disagreement 
filed by the representative was not unilaterally withdrawn by 
the RO, but was withdrawn according to the representative's 
written instructions. Furthermore, the veteran and his then-
representative were informed of their appellate rights and 
had the opportunity to re-submit their Notice of 
Disagreement, but they either chose not to or failed to do 
so. 

The veteran's attorney cites the pertinent regulation that 
prohibits the veteran's representative from withdrawing 
either a notice of disagreement or substantive appeal filed 
by the claimant personally, and argues in his brief that when 
the representative initially filed the Notice of Disagreement 
per the veteran's instructions on October 14, 1977, that the 
veteran was in-fact filing it personally. See 38 C.F.R. 
§ 19.121(b)(3) (1977). The attorney contends that this 
therefore prevented the representative from subsequently 
withdrawing the Notice of Disagreement, in which the veteran 
had in effect filed personally. Assuming, arguendo, that such 
a scenario should be construed as the veteran having filed 
the Notice of Disagreement personally, it would have 
essentially rendered 38 C.F.R. § 19.121(b)(3) (1977) 
completely meaningless, as every submission or filing by the 
representative would be construed as a direct submission by 
the veteran personally, under this particular regulation. 
Such an application would be entirely unreasonable and 
contrary to the intent and written statements expressed by 
the representative's Notice of Disagreement.

In arriving at this decision, it is noted that the recent 
Statement of the Case issued by the RO in September 2003 
cited the current regulations regarding withdrawals of notice 
of disagreements and failed to cite the pertinent 1977 
regulations. However, a remand would not be proper as the 
veteran's attorney has indicated in his statements and briefs 
to the RO that he is well aware of the 1977 as well as the 
current amended regulations pertinent to the case. The 
representative has in fact cited the correct regulation, 
discussed the content of the correct regulation, and based 
his legal arguments on his references to the correct 
regulation.  Accordingly, any defect in the Statement of the 
Case has been rendered harmless, as the veteran's claim has 
not been disadvantaged as a result inadequate notice and 
opportunity to be heard regarding the legal effect of the 
applicable regulation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

A remand would not result in any benefit to the veteran, nor 
would it result in any progress to the case, as the veteran's 
attorney has already submitted his contentions. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).

Therefore, it is found that the October 14, 1977 Notice of 
Disagreement filed by the representative was properly 
withdrawn by the representative, and the October 5, 1977 
Rating Decision accordingly became final. 38 U.S.C.A. § 4005 
(now codified as 38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. 
19.192 (now codified as 38 C.F.R. 20.1103 (2004)). Thus the 
RO is not required to submit a Statement of the Case 
addressing the issue of entitlement to a total rating due to 
individual unemployability. As the preponderance of the 
evidence is against the veteran in regards to this issue, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be dismissed. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

The Rating Decision of October 1977 is deemed final and the 
appeal is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


